                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 1 of 12




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CAMERON ROCHA,                                Case No. 19-cv-07312-MMC
                                                         Plaintiff,
                                  8
                                                                                       ORDER GRANTING IN PART AND
                                                   v.                                  DENYING IN PART DEFENDANTS'
                                  9
                                                                                       MOTION FOR SUMMARY JUDGMENT
                                  10     CITY OF ANTIOCH, et al.,                      OR, ALTERNATIVELY, SUMMARY
                                                                                       ADJUDICATION
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendants City of Antioch ("Antioch"), Sergeant Matthew Koch

                                  14   ("Sergeant Koch"), Officer Zechariah Matis ("Officer Matis"), and Officer Kristopher Kint's

                                  15   ("Officer Kint") "Motion for Summary Judgment or, in the Alternative, Summary

                                  16   Adjudication," filed January 15, 2021. Plaintiff Cameron Rocha ("Rocha") has filed

                                  17   opposition, to which defendants have replied. Having read and considered the papers

                                  18   filed in support of and in opposition to the motion, the Court rules as follows.1

                                  19                                          BACKGROUND

                                  20          Rocha asserts a number of federal and state law claims arising from an incident

                                  21   that occurred on March 12, 2018. The following facts are undisputed.

                                  22          At approximately 4:15 p.m., Officer Matis, having detained Rocha for driving under

                                  23   the influence and leaving the scene of a minor automobile accident, handcuffed Rocha's

                                  24   hands behind his back and placed him in the back seat of a patrol car. Shortly thereafter,

                                  25   Rocha was taken out of the back seat when Officer Kint and two witnesses to the

                                  26   accident arrived for purposes of a showup. After the witnesses identified Rocha as the

                                  27
                                              1
                                  28              By order filed February 17, 2021, the Court took the matter under submission.
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 2 of 12




                                  1    driver who had left the scene of the accident, Rocha was put back in Officer Matis's patrol

                                  2    car. Subsequently, as a result of his having thrown himself against and/or repeatedly

                                  3    kicked the interior of the patrol car, Rocha was taken out of the vehicle and then placed in

                                  4    a "WRAP"2 by Officer Matis and Officer Kint, as well as Sergeant Koch, who had arrived

                                  5    at the scene at some earlier time. After Rocha, now in the WRAP, was returned to the

                                  6    patrol car, Officer Matis transported him to the county jail, where the WRAP was removed

                                  7    and, at approximately 6:00 p.m., a nurse, after medically screening him, refused to

                                  8    accept him due to a high blood pressure reading and rapid heart rate. Rocha, still in

                                  9    handcuffs, was then transported by ambulance to the Contra Costa Regional Medical

                                  10   Center, with Officer Matis following in his patrol car. They arrived shortly after 7:00 p.m.,

                                  11   and, at some point thereafter, the handcuffs were removed. After Rocha was evaluated

                                  12   by medical personnel, he was cited and released by Officer Matis at approximately 9:00
Northern District of California
 United States District Court




                                  13   p.m.

                                  14                                        LEGAL STANDARD

                                  15            Pursuant to Rule 56 of the Federal Rules of Civil Procedure, a "court shall grant

                                  16   summary judgment if the movant shows that there is no genuine issue as to any material

                                  17   fact and that the movant is entitled to judgment as a matter of law." See Fed. R. Civ. P.

                                  18   56(a).

                                  19            The Supreme Court's 1986 "trilogy" of Celotex Corp. v. Catrett, 477 U.S. 317

                                  20   (1986), Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986), and Matsushita Electric

                                  21   Industrial Co. v. Zenith Radio Corp., 475 U.S. 574 (1986), requires that a party seeking

                                  22   summary judgment show the absence of a genuine issue of material fact. Once the

                                  23   moving party has done so, the nonmoving party must "go beyond the pleadings and by

                                  24   [its] own affidavits, or by the depositions, answers to interrogatories, and admissions on

                                  25

                                  26            2
                                               A "WRAP" is a restraint device that consists of a fabric placed from
                                  27   approximately the waist down to the lower legs and immobilizes the legs, thereby
                                       preventing a detainee from kicking or otherwise using his lower body to cause an injury to
                                  28   himself or others.

                                                                                      2
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 3 of 12




                                  1    file, designate specific facts showing that there is a genuine issue for trial." See Celotex,

                                  2    477 U.S. at 324 (internal quotation and citation omitted). "When the moving party has

                                  3    carried its burden under Rule 56[ ], its opponent must do more than simply show that

                                  4    there is some metaphysical doubt as to the material facts." Matsushita, 475 U.S. at 586.

                                  5    "If the [opposing party's] evidence is merely colorable, or is not significantly probative,

                                  6    summary judgment may be granted." Liberty Lobby, 477 U.S. at 249-50 (citations

                                  7    omitted). "[I]nferences to be drawn from the underlying facts," however, "must be viewed

                                  8    in the light most favorable to the party opposing the motion." See Matsushita, 475 U.S. at

                                  9    587 (internal quotation and citation omitted).

                                  10                                           DISCUSSION

                                  11          Defendants move for summary judgment on all claims remaining in the complaint,3

                                  12   which claims the Court next considers in turn.
Northern District of California
 United States District Court




                                  13   A. First Cause of Action: 42 U.S.C. § 1983

                                  14          In the First Cause of Action, Rocha asserts violations of § 1983 by Sergeant Koch,

                                  15   Officer Matis, and Officer Kint, specifically, a claim of excessive force based on tightness

                                  16   of the handcuffs, a claim of excessive force based on use of the WRAP, and a claim of

                                  17   deliberate indifference to medical needs.

                                  18          1. Excessive Force Based on Use of Handcuffs

                                  19          The Fourth Amendment "prohibits a broad variety of governmental intrusions on

                                  20   [a] person," including "overly tight handcuffs." See Wall v. County of Orange, 364 F.3d

                                  21   1107, 1112 (9th Cir. 2004). Specifically, keeping an arrestee "in handcuffs that [are] so

                                  22   tight that they cause[ ] [him] unnecessary pain" violates the detainee's "right to be free

                                  23   from an unreasonable seizure," see Meredith v. Erath, 342 F.3d 1057, 1063 (9th Cir.

                                  24   2003), provided the detainee complains of pain or the defendant otherwise knows or

                                  25

                                  26          3
                                                By order filed January 12, 2021, the Court approved the parties' stipulation to
                                  27   dismiss all claims asserted against Chief of Police Tammany Brooks, to dismiss portions
                                       of the First and Second Causes of Action, and to dismiss the Third, Fourth, and Fifth
                                  28   Causes of Action in their entirety.

                                                                                        3
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 4 of 12




                                  1    should know the tightness is causing unnecessary pain and the detainee sustains an

                                  2    injury, see id. at 1060, 1063 (holding defendant not entitled to summary judgment on

                                  3    excessive force claim, where detainee complained "handcuffs were too tight and were

                                  4    causing her pain," and detainee sustained "extensive bruising"); Crump v. Bay Area

                                  5    Rapid Transit Dist., 821 Fed. Appx. 705, 708 (9th Cir. 2020) (holding defendants entitled

                                  6    to summary judgment on claim of excessively painful and prolonged handcuffing, where

                                  7    detainee lacked evidence to show "officers could or should have known that they were

                                  8    causing him pain").

                                  9           Here, there is ample evidence supporting Rocha's claim that he sustained serious

                                  10   injury from the manner in which the handcuffs were used in the course of his detention

                                  11   and arrest. (See Kim Decl. Ex. K at 8:16-25, 14:13-15:25, 17:1-15, 20:7-16; see also id.

                                  12   Ex. C at 137:19-25.) The Court next turns to the question of knowledge on the part of the
Northern District of California
 United States District Court




                                  13   officers.

                                  14          In that regard, there is sufficient evidence from which a reasonable trier of fact

                                  15   could find the handcuffs were so tight that they caused Rocha unnecessary pain and that

                                  16   defendants were or should have been aware of such circumstances. (See Matis Decl.

                                  17   Ex. B (audio tape recording in which Rocha, immediately before application of WRAP,

                                  18   states: "What's going on behind me?" and "What's going on behind me is breaking. I

                                  19   don't like that. I don't like that. That's not right"); id. (officers acknowledging Rocha was

                                  20   trying to pull out of the handcuffs); Allen Decl. Ex. E at 27:21-28:5 (testimony by Sergeant

                                  21   Koch that officers are instructed to check handcuffs for tightness by sticking "pinky finger

                                  22   or something" inside handcuffs to "make sure there is a little bit of maneuverability within

                                  23   the wrist"); id. at 31:8-32:6 (testimony by Sergeant Koch that officers are trained that,

                                  24   upon hearing a complaint by detainee, to "visually and physically inspect the handcuffs,"

                                  25   including looking for "some discoloration" that may indicate handcuffs are "too tight"); Kim

                                  26   Decl. Ex. H (photo taken shortly after WRAP applied, showing what appears to be no

                                  27   space between handcuffs and Rocha's wrists, discoloration of one hand, and blood on

                                  28   back of shirt).)
                                                                                     4
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 5 of 12




                                  1           Additionally, as to Officer Matis, there is evidence from which a reasonable trier of

                                  2    fact could find Rocha complained about pain during the approximately 20- to 30-minute

                                  3    drive from the place of arrest to the county jail (see id. Ex. C at 64:8-22 (testimony by

                                  4    Rocha that, "throughout the day and night," he stated, "I can't feel my hands. They hurt.

                                  5    What's going on?"); see also id. Ex. B at 85:13-17), and that Rocha continued to

                                  6    complain of pain in the presence of Officer Matis at the hospital (see id. Ex. C at 65:2-4,

                                  7    Allen Decl. Ex. C at 134:2-20, 185:1-186:4 (testimony by Rocha that he stated: "I can't

                                  8    feel my hands" and "Can you take them off or at least move them or something?")), and

                                  9    that Officer Matis would not loosen the handcuffs until such time as a nurse needed

                                  10   better access to Rocha's arm for purposes of drawing blood (see Allen Decl. Ex. C at

                                  11   131:23-132:5, 133:21-134:1).

                                  12          Although there is less evidence as to Sergeant Koch and Officer Kint, both
Northern District of California
 United States District Court




                                  13   acknowledge they are trained as to how to put on handcuffs and the need to check for

                                  14   tightness when a detainee complains after the initial application, and both were in a

                                  15   position to hear Rocha's complaints at the scene of the arrest and to see the state of the

                                  16   handcuffs and the blood on Rocha's shirt at that time.

                                  17          Further, although Rocha, concededly, was intoxicated at the time of his detention

                                  18   and arrest, making his recollection of events potentially subject to question, Rocha's level

                                  19   of sobriety goes to the weight of his testimony, a matter reserved for the trier of fact. See

                                  20   Anderson, 477 U.S. at 255 (holding "[c]redibility determinations, the weighing of the

                                  21   evidence, and the drawing of legitimate inferences from the facts are jury functions, not

                                  22   those of a judge, whether he is ruling on a motion for summary judgment or for a directed

                                  23   verdict").

                                  24          Lastly, the Court declines to find defendants are, on summary judgment, entitled to

                                  25   qualified immunity. See Wall, 364 F.3d at 1110, 1112 (finding defendant not entitled to

                                  26   qualified immunity at summary judgment stage, where plaintiff, who sustained nerve

                                  27   injury, offered evidence he complained twice about tightness of handcuffs; holding "[i]t is

                                  28   well-established that overly tight handcuffing can constitute excessive force").
                                                                                     5
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 6 of 12




                                  1           Accordingly, to the extent the First Cause of Action is based on the use of

                                  2    handcuffs, the motion for summary judgment will be denied.

                                  3           2. Excessive Force Based on Use of WRAP

                                  4           As noted, the First Cause of Action is also based on defendants' use of a WRAP.

                                  5    For the reasons stated below, the Court finds Rocha has failed to submit sufficient

                                  6    evidence to support a finding that defendants acted unreasonably when they used the

                                  7    WRAP. See Palmer v. Sanderson, 9 F.3d 1433, 1436 (9th Cir. 1993) (holding

                                  8    constitutionality of officer's "use of force" is "measured by [a] 'reasonableness' standard").

                                  9           Although Rocha argues he was a "compliant arrestee" (see Pl.s' Opp. at 16:1),

                                  10   defendants have offered undisputed evidence that Rocha, when in the patrol car both

                                  11   prior to and after the showup, repeatedly kicked the interior of the vehicle with such force

                                  12   as to cause the vehicle to move from side to side. (See Allen Decl. Ex. B at 52:21-53:17,
Northern District of California
 United States District Court




                                  13   55:4-19, 63:10-15; Ex. D at 31:11-15, 36:19-20.)4 Further, there is no dispute that Officer

                                  14   Matis would be driving on a freeway for approximately 20 to 30 minutes in order to get to

                                  15   the jail (see id. Ex. B at 63:22-23) and there is no evidence that Rocha, in the absence of

                                  16   the WRAP, would not have continued to engage in the bumping and kicking behavior

                                  17   during such ride, thereby creating not only a danger to himself but a safety hazard.

                                  18          Alternatively, even if the use of a WRAP constituted a Fourth Amendment

                                  19   violation, defendants are entitled to qualified immunity, as Rocha fails to cite to any

                                  20   "clearly established law," such that, at the time of the challenged conduct, "every

                                  21   reasonable official would have understood" that the decision to use a WRAP violated his

                                  22   Fourth Amendment rights. See Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (setting

                                  23

                                  24          4
                                                Although Rocha testified he could not "remember" whether he kicked the patrol
                                  25   car (see id. Ex. C at 76:15-16, 80:23-81:3) and could not "recall" whether the vehicle was
                                       shaking (see id. Ex. C at 76:8-12), a failure to recollect does not suffice to create a triable
                                  26   issue of fact. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1160 (9th Cir. 2001)
                                       (holding witness's testimony that he "could not recall" event insufficient to create triable
                                  27   issue). Moreover, Rocha acknowledged an additional act of non-compliance, namely that
                                       he was "bumping" his "shoulder" and his "body" against the interior door of the patrol car
                                  28   (see Allen Decl. Ex. C at 75:21-76:2).

                                                                                     6
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 7 of 12




                                  1    forth test for application of qualified immunity) (internal quotation, alteration, and citation

                                  2    omitted); Somers v. Thurman, 109 F.3d 614, 617, 622 (9th Cir. 1997) (holding plaintiff

                                  3    asserting

                                  4    § 1983 claim has "burden" to establish defendant violated "clearly established" law).

                                  5           Accordingly, to the extent the First Cause of Action is based on use of the WRAP,

                                  6    the motion for summary judgment will be granted.

                                  7           3. Deliberate Indifference to Medical Needs

                                  8           To the extent the First Cause of Action is based on a theory that the officers were

                                  9    deliberately indifferent to Rocha's medical needs, the Court likewise finds Rocha has

                                  10   failed to submit sufficient evidence to support his claim.

                                  11          Specifically, Rocha points to no evidence as to when in the course of his detention

                                  12   and arrest he sustained an injury requiring medical treatment, no evidence to support a
Northern District of California
 United States District Court




                                  13   finding that a reasonable officer in defendants' position would have been aware Rocha

                                  14   needed medical attention, and no evidence as to what medical care should have been

                                  15   provided. Consequently, the case on which Rocha primarily relies is readily

                                  16   distinguishable on its facts. See Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th

                                  17   Cir. 2018) (reversing grant of summary judgment, where prisoner displayed symptoms of

                                  18   severe opiate withdrawal and medical staff failed to monitor his condition, resulting in

                                  19   prisoner's death). Moreover, Officer Matis took Rocha to two facilities that he knew would

                                  20   conduct a medical assessment, specifically, the jail and then the hospital, and at neither

                                  21   of those facilities did the medical personnel find any cause to treat Rocha's wrists. (See

                                  22   Allen Decl. Ex. B at 87:16-88:1; Ex. G.)5

                                  23          Accordingly, to the extent the First Cause of Action is based on a theory of

                                  24   deliberate indifference to Rocha's medical needs, the motion for summary judgment will

                                  25   be granted.

                                  26
                                              5
                                  27           At the hospital, medical personnel did propose taking taking an x-ray to confirm
                                       Rocha had no fracture, but Rocha preferred to go home rather than wait at the hospital
                                  28   any longer. (See Kim Decl. Ex. G.)

                                                                                      7
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 8 of 12




                                  1    B. Second Cause of Action: 42 U.S.C. § 1983 – Supervisory Liability

                                  2           In the Second Cause of Action, Rocha asserts Sergeant Koch, in his capacity as a

                                  3    supervisor, is liable for the asserted violations of § 1983.

                                  4           As Rocha points out, a supervisor can be held liable under § 1983 for his

                                  5    "personal involvement in the constitutional deprivation." See Hansen v. Black, 885 F.2d

                                  6    642, 646 (9th Cir. 1989). For the reasons discussed above with respect to the First

                                  7    Cause of Action, a triable issue of fact exists as to whether Koch is liable for the use of

                                  8    handcuffs,6 but not as to use of the WRAP or for deliberate indifference to Rocha's

                                  9    medical needs.

                                  10          Accordingly, to the extent the Second Cause of Action is based on the use of the

                                  11   handcuffs, the motion will be denied, and otherwise will be granted.

                                  12   C. Sixth Cause of Action: California Civil Code § 52.1(b)7
Northern District of California
 United States District Court




                                  13          Section 52.1, known as the Bane Act, "provides a cause of action for violations of

                                  14   a plaintiff's state or federal civil rights committed by threats, intimidation, or coercion."

                                  15   Reese v. County of Sacramento, 888 F.3d 1030, 1040 (9th Cir. 2018) (internal quotations

                                  16   and citation omitted); Cal. Civ Code § 52.1(b).

                                  17          To the extent the Sixth Cause of Action is based on use of the WRAP or on the

                                  18   alleged deliberate indifference to Rocha's medical needs, defendants are entitled to

                                  19   summary judgment for the reasons stated above.

                                  20          To the extent the Sixth Cause of Action is brought against Officer Matis and

                                  21   Antioch8 and based on the use of handcuffs, however, Rocha, as discussed above, has

                                  22   established a triable issue of fact as to whether he was deprived of a federal civil right

                                  23

                                  24          6
                                                The First Cause of Action, as brought against Sergeant Koch, appears to be
                                  25   duplicative of the Second Cause of Action. As defendants do not seek dismissal on said
                                       ground, the Court does not further consider the issue herein.
                                  26          7
                                                  As noted, the Third, Fourth, and Fifth Causes of Action have been dismissed.
                                  27          8
                                               Each of Rocha's state law claims is brought against Sergeant Koch, Officer
                                  28   Matis, Officer Kint, and Antioch.

                                                                                       8
                                         Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 9 of 12




                                  1    and, although a Bane Act claim requires an additional showing that the defendant "had a

                                  2    specific intent to violate the arrestee's right from unreasonable seizure," see Reese, 888

                                  3    F.3d at 1043 (internal quotation and citation omitted), a "reckless disregard for a person's

                                  4    constitutional rights" can be "evidence of [such] specific intent," see id. at 1045 (internal

                                  5    quotation and citation omitted). Here, given the extended period of time in which Officer

                                  6    Matis was in the presence of Rocha and Rocha's evidence of his continuing complaints

                                  7    of pain throughout that time without any effort on Officer Matis's part to remedy the

                                  8    situation, the Court finds a triable issue exists as to whether Officer Matis's conduct rises

                                  9    to the level of reckless disregard. By contrast, given the limited period of time in which

                                  10   Sergeant Koch and Officer Kint were in contact with Rocha, there is insufficient evidence

                                  11   to support a finding that either of them acted with reckless disregard.

                                  12          Accordingly, as to the Sixth Cause of Action, defendants are entitled to summary
Northern District of California
 United States District Court




                                  13   judgment, with the exception of the claim against Officer Matis based on the use of

                                  14   handcuffs and the claim against Antioch for vicarious liability based on Officer Matis's use

                                  15   of handcuffs.

                                  16   D. Seventh Cause of Action: California Civil Code § 845.6 – Deliberate Indifference

                                  17          For the reasons stated above with respect to the First Cause of Action, defendants

                                  18   are entitled to summary judgment as to the Seventh Cause of Action, by which Rocha

                                  19   asserts defendants were deliberately indifferent to his medical needs in violation of state

                                  20   law.

                                  21   E. Eighth Cause of Action: Assault and Battery

                                  22          The parties are in accord that, under state law, assault and battery claims brought

                                  23   against police officers are governed by the same law applicable to § 1983 Fourth

                                  24   Amendment excessive force claims (see Defs.' Mot. at 23:7-8; Pl.'s Opp. at 22:24-26),

                                  25   and the Court agrees, see Edson v. City of Anaheim, 63 Cal. App. 4th 1269, 1274-75

                                  26   (1998) (holding plaintiff asserting battery claim against police officer must establish

                                  27   "unreasonableness of force used"; explaining § 1983 action is "the federal counterpart of

                                  28   state battery . . . actions").
                                                                                      9
                                        Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 10 of 12




                                  1              Accordingly, for the reasons stated above with respect to the First Cause of

                                  2    Action, the individual defendants are entitled to summary judgment to the extent the claim

                                  3    is based on use of the WRAP, but not to the extent the claim is based on the use of

                                  4    handcuffs. Additionally, to the extent Rocha seeks to hold Antioch vicariously liable for

                                  5    the acts of the individual defendants, Antioch likewise is entitled to summary judgment for

                                  6    the officers' use of the WRAP, but not for their use of handcuffs.

                                  7    F. Ninth Cause of Action: Negligence

                                  8              The parties likewise are in accord that, under state law, negligence claims based

                                  9    on excessive force are governed by the same law applicable to § 1983 claims (see Defs.'

                                  10   Mot. at 23:22-24; Pl.'s Opp. at 23:18-22), and the Court again agrees, see Oliver v. City

                                  11   and County of San Francisco, 2009 WL 10736490, at *4 (N.D. Cal. February 27, 2009)

                                  12   (holding, where negligence claim against police officer is based on use of force, summary
Northern District of California
 United States District Court




                                  13   judgment must be denied where triable issue exists as to whether officer used excessive

                                  14   force).

                                  15             Accordingly, for the reasons stated above, defendants are entitled to summary

                                  16   judgment to the extent the claim is based on use of the WRAP, but not to the extent the

                                  17   claim is based on the use of handcuffs. Additionally, to the extent the negligence claim is

                                  18   based on a claim of deliberate indifference to Rocha's medical needs, defendants are

                                  19   entitled to summary judgment for the reasons stated above with respect to the First

                                  20   Cause of Action.

                                  21   G. Tenth Cause of Action: Intentional Infliction of Emotional Distress

                                  22             To the extent the Tenth Cause of Action, by which Rocha asserts a claim for

                                  23   intentional infliction of emotional distress, is based on use of the WRAP or on the alleged

                                  24   deliberate indifference to Rocha's medical needs, defendants are, for the reasons stated

                                  25   above, entitled to summary judgment.

                                  26             To the extent the Tenth Cause of Action is based on the use of handcuffs,

                                  27   Sergeant Koch and Officer Kint are entitled to summary judgment, as Rocha lacks

                                  28   evidence to show either of those individuals engaged in "extreme and outrageous
                                                                                      10
                                        Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 11 of 12




                                  1    conduct . . . with the intent of causing, or reckless disregard of the probability of causing,

                                  2    emotional distress." See Christensen v. Superior Court, 54 Cal. 3d 868, 903 (1991)

                                  3    (internal quotation and citation omitted). To the extent the Tenth Cause of Action is

                                  4    brought against Officer Matis and Antioch, however, the Court finds, given the extent of

                                  5    the claimed injury, a triable issue of fact exists as to whether the use of handcuffs was

                                  6    extreme and outrageous, and, for the reasons stated above with respect to the Sixth

                                  7    Cause of Action, as to whether Officer Matis's conduct rises to the level of reckless

                                  8    disregard.9

                                  9           Accordingly, defendants are entitled to summary judgment as to the Tenth Cause

                                  10   of Action, with the exception of the claim against Officer Matis based on the use of

                                  11   handcuffs and the claim against Antioch for vicarious liability based on Officer Matis's use

                                  12   of handcuffs.
Northern District of California
 United States District Court




                                  13   H. Punitive Damages

                                  14          To the extent Rocha seeks an award of punitive damages based on use of the

                                  15   WRAP or on defendants' alleged deliberate indifference to Rocha's medical needs,

                                  16   defendants are, for the reasons stated above, entitled to summary judgment.

                                  17          To the extent Rocha seeks an award of punitive damages based on the use of

                                  18   handcuffs, Sergeant Koch and Officer Kint are entitled to summary judgment, as Rocha

                                  19   lacks evidence to show either of those individuals acted with a "reckless or callous

                                  20   indifference" to Rocha's Fourth Amendment rights, see Smith v. Wade, 461 U.S. 30, 56

                                  21   (1983) (setting forth standard for awarding punitive damages in § 1983 cases), or with

                                  22   "oppression, fraud, or malice," see California Civil Code § 3294(a) (setting forth standard

                                  23   for awarding punitive damages under state law). As to Officer Matis, however, in light of

                                  24
                                              9
                                  25            To establish a claim of intentional infliction of emotional distress, the plaintiff must
                                       additionally establish he suffered "severe or extreme emotional distress" and that such
                                  26   distress was caused by the defendant's conduct. See id. (internal quotation and citation
                                       omitted). Although defendants, without elaboration, argue Rocha cannot establish either
                                  27   of those elements, defendants fail to show Rocha lacks evidence to do so. See Fed. R.
                                       Civ. P 56(a) (providing party seeking summary judgment must show "there is no genuine
                                  28   dispute as to any material fact").

                                                                                      11
                                        Case 3:19-cv-07312-MMC Document 49 Filed 03/10/21 Page 12 of 12




                                  1    the evidence identified above with respect to the Tenth Cause of Action, a triable issue of

                                  2    fact exists as to Rocha's claim for punitive damages.10

                                  3                                          CONCLUSION

                                  4          For the reasons stated above, defendants' motion for summary judgment is hereby

                                  5    GRANTED in part and DENIED in part, as follows:

                                  6          1. To the extent the motion seeks summary judgment as to all Causes of Action

                                  7    based on defendant's use of the WRAP and alleged deliberate indifference to Rocha's

                                  8    medical needs, the motion is GRANTED.

                                  9          2. To the extent the motion seeks summary judgment as to all Causes of Action

                                  10   based on defendants' use of handcuffs, the motion is DENIED, with the exception of the

                                  11   Sixth and Tenth Causes of Action as asserted against Sergeant Koch and Officer Kint.

                                  12         3. To the extent the motion seeks summary judgment as to Rocha's prayer for
Northern District of California
 United States District Court




                                  13   punitive damages, the motion is GRANTED with respect to Sergeant Koch and Officer

                                  14   Kint, and DENIED with respect to Officer Matis.

                                  15         IT IS SO ORDERED.

                                  16

                                  17   Dated: March 10, 2021
                                                                                                 MAXINE M. CHESNEY
                                  18                                                             United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27         10
                                               Rocha's prayer for punitive damages is not asserted against Antioch. (See
                                  28   Compl., prayer for relief, ¶ 2.)

                                                                                   12
